Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanwar et al. (Receptor free” inner filter effect based universal sensors for nitroexplosive picric acid using two polyfluorene derivatives in the solution and solid States, Analyst, 2019, 144, 669).
With regards to claim 1, Tanwar discloses a method of utilizing at least one conjugated polymer (CP) for the detection of one or more analytes through the inner filter effect (IFE) (Page 670, left side line 15) (Abstract), the method comprising mixing the at least one conjugated polymer with an analyte in a solution (see figure 5); applying electromagnetic radiation to the solution (Figure 5), wherein the radiation or fluorescence of the conjugated polymer is altered or attenuated by the analyte; measuring the attenuated radiation or fluorescence from the polymer to obtain fluorescence data (Mechanism of sensing (pages 673,674 and 675)); and processing and analyzing by at least one algorithm the attenuated radiation or fluorescence data to detect the presence and/or the type of the analyte (3.6 (Analysis of PA in natural water samples) (3.7 Test paper strips for on-site visual detection) (Page 675)  (Figure 5).

With regards to claim 3, Tanwar discloses conjugated polymer is a homopolymer (4. Conclusions).
With regards to claim 4, Tanwar the conjugated polymer is a copolymer (4. Conclusions).
With regards to claim 5, Tanwar discloses that the conjugated polymer varies in size or molecular weight with at least one other utilized it conjugated polymer 
(3. Test paper strips for on-site visual detection) (Results and discussion, page 671) (Abstract).
With regards to claim 6, Tanwar discloses the conjugated polymer is immobilized and incorporated in a solid-state material for detection of the analyte(s) (4 Conclusions, pages 375) (Abstract).
With regards to claim 7, Tanwar discloses the solid-state material is a membrane, film, polymer resin, filter paper, coating, or inorganic or organic mixture (Abstract).
With regards to claim 9, Tanwar discloses the solution is static (3.5 Mechanism of sensing).
With regards to claim 10, Tanwar discloses the solution is dynamic and flows (Page 670).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanwar et al. (Receptor free” inner filter effect based universal sensors for nitroexplosive picric acid using two polyfluorene derivatives in the solution and solid States, Analyst, 2019, 144, 669).

With regards to claims 2 and 18 – 20, Tanwar discloses the claimed limitations according to claims 1 and 4, absent some degree of criticality, the claimed materials, monomers, and formula. Notice that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. The examiner takes Official Notice that these materials, monomers, and formula are well known and only conventional in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tanwar to include the claimed materials, monomers, and formula in order to particular suitability, since it have been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.


Claim(s) 8 and 11 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanwar in view of Bayreuth et al. (Investigation of the Photophysical Properties of π-Conjugated Polymers A Study by Non-Linear, Time-Resolved, and Single-Molecule Spectroscopy, Tag des Kolloquiums: 30.04.2008).
With regards to claim 8, Tanwar discloses the claimed invention according to claim 6, absent some degree of criticality, the recitation wherein the single or multiple analytes are discriminated utilizing at least one multivariate pattern recognition algorithm is only considered an obvious matter of design choice involving routine skill of the art. Bayreuth discloses a multivariate statistical pattern recognition algorithm in order to resolve spectral difficulties (page 87, 92 and 104). In view of the utility, to improve the overall analysis, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Tanwar to include the teaching such as that taught by Bayreuth.
With regards to claim 11, Tanwar discloses a method of utilizing at least one conjugated polymer (CP) for the detection of one or more analytes through the inner filter effect (IFE) (Page 670, left side line 15) (Abstract), the method comprising mixing the at least one conjugated polymer with an analyte in a solution (see figure 5); applying electromagnetic radiation to the solution (Figure 5), wherein the radiation or fluorescence of the conjugated polymer is altered or attenuated by the analyte; measuring the attenuated radiation or fluorescence from the polymer to obtain fluorescence data (Mechanism of sensing (pages 673,674 and 675)); wherein the 1st and 2nd solutions are dynamic and flows (Page 670), and processing and analyzing by at least one algorithm the attenuated radiation or fluorescence data to detect the presence and/or the type of the analyte (3.6 Analysis of PA in natural water samples) (3.7 Test paper strips for on-site visual detection) (Page 675)  (Figure 5).
Tanwar fails to expressly disclose the single or multiple analytes are discriminated utilizing at least one multivariate pattern recognition algorithm. Bayreuth discloses a multivariate statistical pattern recognition algorithm in order to resolve spectral difficulties (page 87, 92 and 104). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Tanwar to include the teaching such as that taught by Bayreuth in order to improve the analyzing.  
With regards to claim 12, Tanwar discloses the first solution consists of or is made of a different solvent than the second solution or, alternatively, the first solution and the second solution consist of or are made of the same solvent (3. Results and discussion).
With regards to claim 13, Tanwar discloses the conjugated polymer is mixed with or immobilized in a matrix of any organic polymer or inorganic material (4 Conclusions, pages 375) (Abstract).
With regards to claim 14, Tanwar discloses the analyte is layered above, below, or on any side of the conjugated polymer in the solid-state material (4 Conclusions, pages 375) (Abstract).
With regards to claim 15, Tanwar discloses the analyte is immobilized and incorporated in a solid-state material comprised of a membrane, film, polymer resin filter paper, coating, or inorganic or organic mixture for detection of the analyte(s) (4. Conclusions, pages 375) (Abstract).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanwar and Bayreuth in view of Kumar et al. (Challenges and opportunities of polymer design with machine learning and high throughput experimentation, MRS Communications (2019), 9, 537–54, Materials Research Society, 2019).
With regards to claims 16 and 17, Tanwar modified discloses the claimed invention according to claim 8 but fails to expressly disclose at least one machine learning algorithm. Kumar teaches state of the art polymer design and reveals that in many situations when the key goal is producing accurate predictions or polymer design, machine learning methods are well-suited (Page 539).
 In view of the utility, to improve the overall analysis, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Tanwar to include the teaching such as that taught by Kumar

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884